Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of applications CN 201910839130.7 filed in China on 09/05/2019.
Acknowledgment is made of applicant’s claim for benefit of application PCT/CN2019/115511 filed in China on 11/15/2019, published as WO 2021/042489 on 03/11/2021.
Claims 1-17 are pending.
Claim Objections
Claim 1 is objected to. 
In Claim 1 - the limitation “the electrostatic discharge unit is located an array substrate” appears to be an error. Appropriate correction is required.
For examination purposes, the Examiner assumes the limitation as “the electrostatic discharge unit is located on an array substrate”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou etal. US 2015/0177859 in view of Long et al. US 2018/0203311.
Claim 1: Zhou et al. disclose (Fig. 1A) an electrostatic discharge unit 13 [0032], wherein the electrostatic discharge unit 13 is located on an array substrate of a liquid crystal display panel, and comprising: 
(Fig. 6A) a first branch “input end IP3” [first (n+1)/2 rows of TFT transistors] [0053] including at least one first thin film transistor (TFTs);
(Fig. 6A) a second branch “output end OP3” [remaining (n-1)/2 rows of TFT transistors] [0053]  including at least one second thin film transistor  (TFTs); 
wherein the first branch (first (n+1)/2 rows of TFT transistors) and the second branch (remaining (n+1)/2 rows of TFT transistors) are connected in parallel, 
a common first end point (input end IP3) is electrically connected to a protection circuit (input end IP3 of the electrostatic protection unit is connected to the third external terminals 121 and the fourth external terminals 122), a common second end point (output end OP3) is electrically connected to a common electrode line 123 (output end OP3 of the electrostatic protection unit is connected to the common electrode line 123) [0042], and 
(Fig. 6A) conduction directions of the first dual gate thin film transistor (n+1)/2 and the second dual gate thin film transistor (n-1)/2 are opposite (the connection paths (n+1)/2 and (n-1)/2 of the transistors TFTs are opposite).

first branch including at least one first dual gate thin film transistor; a second branch including at least one second dual gate thin film transistor; 
however Long et al. teach
(Fig. 2g) electrostatic discharge unit 20 having a first branch 201 including at least one first dual gate thin film transistor 201; a second branch 202/301 including at least one second dual gate thin film transistor 202/301 (first TFT 201, second TFT 202 and third TFT 301 are dual-gate-electrode TFTs) [0041]; 
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Long’s structure in order to provide simplified structure to the display device, as taught by Long [0049];

Claim 9: Zhou et al. disclose 
(Fig. 1A) an electrostatic discharge unit 13 [0032], wherein the electrostatic discharge unit 13 is located on an array substrate of a liquid crystal display panel, and comprising:
(Fig. 6A) a first branch “input end IP3” [first (n+1)/2 rows of TFT transistors] [0053] including at least one first thin film transistor (TFTs);
(Fig. 6A) a second branch “output end OP3” [remaining (n-1)/2 rows of TFT transistors] [0053]  including at least one second thin film transistor  (TFTs); 
wherein the first branch (first (n+1)/2 rows of TFT transistors) and the second branch (remaining (n+1)/2 rows of TFT transistors) are connected in parallel, 
a common first end point (input end IP3) is electrically connected to a protection circuit (input end IP3 of the electrostatic protection unit is connected to the third external terminals 121 and the fourth external terminals 122), a common second end point (output end OP3) is electrically connected to a common electrode line 123 (output end OP3 of the electrostatic protection unit is connected to the common electrode line 123) [0042], and 
(Fig. 6A) conduction directions of the first dual gate thin film transistor (n+1)/2 and the second dual gate thin film transistor (n-1)/2 are opposite (the connection paths (n+1)/2 and (n-1)/2 of the transistors TFTs are opposite)
(Fig. 1A) multiple common electrode lines 123 (a ring of 4 common electrode lines 123), and the multiple common electrode lines 123 are connected together [0032]
except
an array substrate, comprising: multiple scanning lines, and the multiple scanning lines are extended along a first direction; multiple data lines, and the multiple data lines are extended along a second direction which is perpendicular to the first direction; 
first branch including at least one first dual gate thin film transistor; a second branch including at least one second dual gate thin film transistor; 
however Long et al. teach an array substrate, comprising:
(Figs. 1a, 2g) an array substrate, comprising multiple electrostatic discharge units, multiple common electrode lines, and the multiple common electrode lines - Long et al. teach in [0001-0002] [0031] [0032] [0036] [0039-0040] multiple array substrate circuits 123 [0027] of a thin film transistor liquid crystal display TFT-LCD with dual-gate TFTs each including a multiple electrostatic discharge circuit, gate scan line, data line, common electrode line, and the like.
(Fig. 1b) multiple scanning lines 09 (gate lines) [0031], and the multiple scanning lines 09 are extended along a first direction (X-direction); 
multiple data lines 08 (data line), and the multiple data lines 21/22 are extended along a second direction (Y-direction) which is perpendicular to the first direction (X-direction); 
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Long’s structure in order to provide simplified structure to the display device, as taught by Long [0049].

Claim 17: Long et al. teach 
a thin film transistor liquid crystal display (TFT-LCD) [0002]

Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou etal. US 2015/0177859, Long et al. US 2018/0203311 as applied to claims 1, 9 above, and further in view of Matsukizono PCT/JP2017/032874 (US 2019/0273168).
Claims 2, 10: Zhou et al. disclose 
Matsukizono further teaches
Claim 2: (Fig. 1) [Abstract] each first dual gate thin film transistor 100A includes two first gates 2/8 (lower/upper gate electrodes 2/8 are connected together) [0044][0048], one 
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Matsukizono’s structure in order to provide improved drive capability of an oxide semiconductor TFT that is used in a semiconductor device, as taught by Matsukizono [0008].

Claims 3, 11: Zhou et al. disclose 
(Fig. 3) a pair of TFTs 21/22 (forwardly connected TFTs and reversely connected TFTs) of the electrostatic protection unit including a second thin film transistor 22 (TFTs) with the same structure as the first thin film transistor 21 (forwardly connected TFTs and reversely connected TFTs are connected in parallel) [0045]
Matsukizono further teaches
(Fig. 1) [Abstract] each of the second dual gate thin film transistors TFT 20A (Zhou’s pair of reversely connected TFTs 21/22) includes two second gates (the lower layer gate electrode 2 and the upper layer gate electrode 8), one second semiconductor layer 4, one second source 5 and one second drain 6; on a longitudinal section, the second source 5, the second drain 6, and the second semiconductor layer 4 are located between the two second gates 2/8, and the two second gates 2/8 and the second source 5 of a same second dual gate thin film transistor TFT 20A are electrically connected together [0053]
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Matsukizono’s structure in order to provide improved drive capability of an oxide semiconductor TFT that is used in a semiconductor device, as taught by Matsukizono [0008].

Claims 4, 12: Zhou et al. disclose 
(Fig. 2A) a pair of TFTs (forwardly connected TFTs and reversely connected TFTs)
(Fig. 2B) the first branch ((n+1)/2 rows of TFT transistors) includes multiple first dual gate thin film transistors, the multiple first dual gate thin film transistors are connected in series, a first drain 212 of a previous first dual gate thin film transistor 21 and a first source 223 of a next first dual gate thin film transistor 22 are electrically connected (a drain electrode 212 of the first TFT 21 and a source electrode 223 of the second TFT 22 are connected together at a joint which functions as an input end IP1 of this pair of TFTs) [0038]; or 
(Fig. 2B) the second branch ((n+1)/2 rows of TFT transistors) includes multiple second dual gate thin film transistors, the multiple second dual gate thin film transistors are connected in series, a second drain 213 of a previous second dual gate thin film transistor 21 and a second source 222 of a next second dual gate thin film transistor 22 are electrically connected (a drain electrode 222 of the second TFT 22 and a source electrode 213 of the first TFT 21 are connected together) [0038].

Claims 5-8, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou etal. US 2015/0177859, Long et al. US 2018/0203311, Matsukizono PCT/JP2017/032874 (US 2019/0273168) as applied to claims 3, 12 above, and further in view of Huang US 2014/0092510 .
Claims 5, 13: 
Huang teaches 
Claim 5: (Fig. 3) from the first end point 11, a first source S (lower S) of a first of the multiple first dual gate thin film transistors (lower TFT) is electrically connected to the first end point 11, and a first drain D (lower D) of a last first dual gate thin film transistor (lower TFT) is electrically connected to the second end point 12 (via T6), a second drain D (upper D) of a first second dual gate thin film transistor (upper TFT) is electrically connected to the first end point 11, and a second source (upper S) of a last second dual gate thin film transistor (upper TFT) is electrically connected to the second end point 12 (via T6).
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Huang’s structure in order to provide ESD protection to the display device, as taught by Huang [Abstract].

Claims 6, 14: 
Huang teaches 
Claim 6: (Fig. 3) the first gate G (lower G) and the first source S (lower S) of a same first dual gate thin film transistor (lower TFT) are electrically connected through digging a hole; the second gate and the second source of a same second dual gate thin film transistor are electrically connected through digging a hole.
except
the first gate and the first source are electrically connected through digging a hole; the second gate and the second source are electrically connected through digging a hole
However Long et al. teach
(Fig. 2a) [0040] the first gate 2013 and the first source/drain (2012) of a same first dual gate thin film transistor are electrically connected through digging a hole 57; the second gate 2023 and the second source/drain (2022) of a same second dual gate thin film transistor are electrically connected through digging a hole 58 – Note: Long et al. teach first and second drains 2012/2022 instead of first and second sources; however, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed to comparable elements such as source/drain electrodes does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. 
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Huang’s structure in order to provide ESD protection to the display device, as taught by Huang [Abstract]; and with Long’s structure in order to provide simplified structure to the display device, as taught by Long [0049].

Claims 7, 15: Zhou et al. disclose 
(Fig. 2A) a pair of TFTs (forwardly connected TFTs and reversely connected TFTs), the two first gates 211/221 are an upper first gate 211 and a lower first gate 221, 
Matsukizono teaches
(Fig. 1) the first dual gate thin film transistor further includes a lower first gate insulation layer 3 and an upper first gate insulation layer 9, and the lower first gate 2 is deposited on a substrate 1 of the array substrate, the lower first gate insulation layer 3 is formed above the lower first gate 2, the lower first gate insulation layer 3 covers the lower first gate 2, and the first semiconductor layer 4 is formed above the lower first gate insulation layer 3, 
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Matsukizono’s structure in order to provide improved drive capability of an oxide semiconductor TFT that is used in a semiconductor device, as taught by Matsukizono [0008] 

Claims 8, 16: Zhou et al. disclose 
(Fig. 2A) a pair of TFTs (forwardly connected TFTs and reversely connected TFTs), the two first gates 211/221 are an upper first gate 211 and a lower first gate 221, the two second gates 221/211 are an upper second gate 211 and a lower second gate 221,  
Matsukizono teaches
(Fig. 1) the second dual gate thin film transistor further includes a lower second gate insulation layer 3 and an upper second gate insulation layer 7, and the lower second gate 2 is deposited on the substrate 1 of the array substrate, the lower second gate insulation layer 3 is formed above the lower second gate 2, and the second semiconductor layer 4 is formed above the lower second gate insulation layer 2, and projections of the second semiconductor layer 4 and the lower second gate 2 at a horizontal plane are overlapped, 
It would have been obvious to one of ordinary skill in the art to modify Zhou's invention with Matsukizono’s structure in order to provide improved drive capability of an oxide semiconductor TFT that is used in a semiconductor device, as taught by Matsukizono [0008]; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871